This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: May 7, 2021




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

In Re                               )
                                    )                Case No. 18-12585
SUZANNE BAIR                        )                Chapter 7
                                    )                Judge Buchanan
                  Debtor(s)         )
____________________________________)
                                    )
BARESTONE, LLC, et al.              )                Adversary Case No. 18-1062
                                    )
                  Plaintiff(s)      )
      v.                            )
                                    )
SUZANNE BAIR                        )
                                    )
                  Defendant(s)      )
____________________________________)

          ORDER REQUIRING JOINT STATUS REPORT [Docket Number 42]

      This matter is before this Court on the Plaintiffs Barestone, LLC, et al.¶s Amended
Complaint [Docket Number 42] and Defendant Suzanne Bair¶s Answer [Docket Number 45].

        A pretrial conference was held on February 18, 2021 (the ³Pretrial Conference´). At the
Pretrial Conference, the parties indicated that they would be amenable to mediation to resolve their
dispute. However, the parties have since advised that they have agreed any mediation would not
be fruitful.

        Accordingly, the parties shall file a joint status report by May 27, 2021 regarding the
status of the case if the parties have not already reported a resolution of the matter prior to that
date.

       SO ORDERED.

Distribution List:

       L. Joshua Davidson, Esq.
       Christopher P. Finney, Esq.
       Paul T. Saba, Esq.
       Jeffrey M. Nye, Esq.
                                                              United States Bankruptcy Court
                                                                Southern District of Ohio
Barestone, LLC,
       Plaintiff                                                                                                       Adv. Proc. No. 18-01062-bab
Bair,
       Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0648-1                                                  User: johnsonr                                                              Page 1 of 2
Date Rcvd: May 10, 2021                                               Form ID: pdf01                                                             Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 12, 2021:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion09.ci.ecf@usdoj.gov
                                                                                        May 10 2021 18:45:00      Asst US Trustee (Cin), Office of the US Trustee,
                                                                                                                  J.W. Peck Federal Building, 550 Main Street, Suite
                                                                                                                  4-812, Cincinnati, OH 45202-5212

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 12, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 10, 2021 at the address(es) listed below:
Name                               Email Address
Brian Charles Shrive
                                   on behalf of Plaintiff Kingston Development Group LLC Brian@FinneyLawFirm.com

Brian Charles Shrive
                                   on behalf of Plaintiff Barestone LLC Brian@FinneyLawFirm.com

Christopher P Finney
                                   on behalf of Plaintiff Barestone LLC chris@finneylawfirm.com, emma@finneylawfirm.com

Christopher P Finney
                                   on behalf of Plaintiff Kingston Development Group LLC chris@finneylawfirm.com, emma@finneylawfirm.com

Jeffrey M. Nye
District/off: 0648-1                                      User: johnsonr                                         Page 2 of 2
Date Rcvd: May 10, 2021                                   Form ID: pdf01                                        Total Noticed: 1
                          on behalf of Defendant Suzanne Bair jmn@sspfirm.com cmw@sspfirm.com

L. Joshua Davidson
                          on behalf of Plaintiff Barestone LLC josh@omdlaw.com

L. Joshua Davidson
                          on behalf of Plaintiff Kingston Development Group LLC josh@omdlaw.com

Paul T Saba
                          on behalf of Defendant Suzanne Bair pts@sspfirm.com eak@sspfirm.com;cmw@sspfirm.com


TOTAL: 8
